Citation Nr: 0027295	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-51 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for arthritis of the 
legs.

2. Entitlement to service connection for arthritis of the 
back.

3. Entitlement to service connection for arthritis of the 
shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to December 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a December 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

In October 1998, the Board granted the veteran's claim of 
entitlement to service connection for headaches and denied 
his claim for an increased rating for post-traumatic stress 
disorder.  At that time, the Board remanded the claims of 
entitlement to service connection for arthritis of the legs, 
back and shoulders to the RO for further evidentiary 
development.


FINDING OF FACT

The claims for service connection for arthritis of the knees, 
back and shoulders are plausible.


CONCLUSION OF LAW

The claims of service connection for arthritis of the knees, 
backs and shoulders are well grounded.  38 U.S.C.A. § 5107 
(West 1991)


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may proceed to examine the merits of the 
veteran's claims, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107(a).  For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determination issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998).  

The Board finds that the veteran's claims for service 
connection for arthritis of the knees, back and shoulders are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
On VA x-ray in April 1995, he was diagnosed with mild to 
moderate degenerative changes in his back; in March 1997, 
Michael E. Davison, D.O., opined that the veteran's 
osteoarthritis may be related to his shell fragment wounds 
incurred during active service; and, in February 1999, Dr. 
Davison stated that x-rays of the veteran's left knee showed 
shrapnel on both sides of the left knee joint with associated 
osteoarthritc changes.  Further, Dr. Davison noted that prior 
x-rays showed osteoarthritis of the lumbar spine and 
shoulders.  Also in February 1999, Robert J. Ference, M.D., 
stated that x-rays showed significant degenerative changes in 
the veteran's left and right knees.  In light of the above, 
the Board believes that the veteran's claims for service 
connection for arthritis of the knees, back and shoulders are 
well grounded.  See Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) (The evidentiary threshold for establishing a well-
grounded claim is low, and requires only that the claim be 
plausible or capable of substantiation.)

It does not follow, however, that a well-grounded claim, when 
considered on the merits, must now be allowed.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998) (a well-grounded claim 
under 38 U.S.C.A. § 5107(a) is not necessarily a claim that 
will ultimately be deemed allowable under § 5107(b)).


ORDER

The claims for service connection for arthritis of the knees, 
back and shoulders are well grounded.


REMAND

A review of the claims file reveals that, when examined by VA 
in September 1995 and March and December 1999, there was no 
report of knee, shoulder or back pathology associated with 
inservice shell fragment wounds.  Complaints of leg and 
shoulder pain, and mild degenerative changes in the thoracic 
and lumbar spines noted in December 1999, were not found 
related to inservice shell fragment wounds and the VA 
examiner said x-rays of both shoulders and knees were normal.  
However, according to February 1999 treatment records from 
Robert J. Ference, M.D., evidently an orthopedic surgeon, x-
rays showed significant degenerative changes of the right and 
left knees and severe osteoarthritis of both knees was 
diagnosed.  Also in February 1999, Michael E. Davison, D.O., 
reported that x-rays taken by Dr. Ference showed shrapnel on 
both sides of the left knee joint with associated 
osteoarthritic changes.  X-rays of the right shoulder showed 
shrapnel with thickening of the acromioclavicular joint and 
spurring of the acromion consistent with impingement; 
previous x-rays showed osteoarthritis of the lumbar spine and 
shoulders.

In light of the divergent opinions regarding the severity and 
etiology of veteran's knee, shoulder and back pathology, and 
in the interest of fairness, the Board is of the opinion that 
a further VA medical evaluation is warranted, prior to 
appellate consideration of the merits of the veteran's 
claims. 
 
While the Board regrets further delay in adjudication of the 
veteran's claims, in the interest of due process, it believes 
his claims of entitlement to service connection for arthritis 
of the knees, back and shoulders should be REMANDED to the RO 
for the following actions:

1. The RO should request the appellant to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims, including any report of x-rays 
taken since January 1999 by Dr. Robert 
J. Ference, Bay Health Systems, Center 
Family Practice, 1458 West Center 
Avenue-Medical Mall, Essexville, 
Michigan 48732.  With any necessary 
authorization from the appellant, the 
RO should attempt to obtain and 
associate with the claims file any 
records identified by the appellant 
that are not already of record.

2. Then, the RO should request that a VA 
physician, who has not previously 
examined the veteran, review his 
claims folder, including the service 
medical records and private and VA 
medical records, including x-ray 
reports.  The VA physician is 
requested to render an opinion as to 
whether the veteran has any knee, back 
or shoulder pathology, including 
arthritis and, if so, whether it is as 
least as likely as not that any 
diagnosed knee, shoulder or back 
pathology is caused or aggravated by 
the inservice shell fragment wounds.  
If any impairment of the knees, back 
and shoulders that is not directly 
caused by the shell fragment wounds 
is, nonetheless, aggravated by those 
shell fragment wounds, the examiner 
should state, to the extent possible, 
what additional level of impairment is 
due solely to the shell fragment 
wounds for each affected part.  See 
Allen v. Brown, 7 Vet. App. 439 
(1995).  The VA examiner is 
particularly requested to address the 
divergent opinions expressed in Dr. 
Davison's March 1997 and February 1999 
statements and Dr. Ference's February 
1999 records and the findings 
described in the September 1995 and 
March and December 1999 VA examination 
reports. 

If, and only if, the physician deems 
it necessary, the veteran should be 
afforded a new VA examination to 
determine the nature and extent of 
knee, shoulder or back pathology found 
to be present.  All indicated tests 
and studies should be performed and 
any indicated consultations should be 
scheduled.  Prior to the examination, 
the claims folders should be made 
available to the examiner so that the 
relevant medical history may be 
reviewed and the examiner should so 
indicate that the veteran's records 
were reviewed.  The VA examiner is 
requested to proffer an opinion as to 
whether any knee, shoulder or back 
pathology found to be present has been 
caused or aggravated by the veteran's 
shell fragment wounds, or the retained 
fragments.  If any impairment of the 
legs, back and shoulders that is not 
directly caused by the shell fragment 
wounds is, nonetheless, aggravated by 
those shell fragment wounds, the VA 
examiner is requested to state, to the 
extent possible, what additional level 
of impairment is due solely to the 
shell fragment wounds for each 
affected part.  See Allen v. Brown, 
supra.  The rationale for any opinion 
should be set forth clearly and 
completely.  The VA examiner is 
particularly requested to address the 
apparently divergent opinions 
expressed in Dr. Davison's March 1997 
and February 1999 statements and Dr. 
Ference's February 1999 records and 
the findings described in the 
September 1995 and March and December 
1999 VA examination reports.

3. The veteran's claims should then be 
readjudicated, with consideration of 
all pertinent law, regulations and 
court decision.  If his claims for 
entitlement to service connection for 
arthritis of the knees, back and 
shoulders remains denied, he and his 
representative should be provided with 
a supplemental statement of the case, 
that includes all pertinent law and 
regulations and a full discussion of 
action taken on his claims and then 
afforded sufficient time to respond.

Then, the veteran's claim should be returned to Board.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT E. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 



